DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments with respect to claims 1-20 have been fully considered and are persuasive.  Particularly, the Examiner notes that the arguments (see pages 11-18) pertaining to claim limitations of “controlling the access circuit (162) to write a first data (DI) into one or more pages coupled with a first word line (124) in the target block (114) using a first program scheme at a first time point (TI); and controlling the access circuit (162) to write a second data (D2) into one or more pages coupled with a second word line (125) in the target block (114) using a second program scheme at a second time point (T2), so as to render both the first data (DI) and the second data (D2) to be present in the target block (114) at the same time, and a non-volatile storage circuit (150) coupled with the flash memory control circuit (164), storing a word line category record that associates each word line of each memory block with a particular word line category, and each word line category is associated with a data program scheme; wherein the first program scheme and the second program schemes are 
different schemes, and wherein the access circuit controls the writing of data 
into a particularly memory block via the word line that word line category record has associated with data program scheme associated with that data” as recited in claim 1 

   2.   ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claims 1, 8, and 15 recites the limitations (or similar thereof): 
“controlling the access circuit (162) to write a first data (DI) into one or more pages coupled with a first word line (124) in the target block (114) using a first program scheme at a first time point (TI); and 
controlling the access circuit (162) to write a second data (D2) into one or more pages coupled with a second word line (125) in the target block (114) using a second program scheme at a second time point (T2), so as to render both the first data (DI) and the second data (D2) to be present in the target block (114) at the same time, and 
a non-volatile storage circuit (150) coupled with the flash memory control circuit (164), storing a word line category record that associates each word line of each memory block with a particular word line category, and each word line category is associated with a data program scheme; 
wherein the first program scheme and the second program schemes are different schemes, and wherein the access circuit controls the writing of data into a particularly memory block via the word line that word line category record has associated with data program scheme associated with that data”.  
The limitations above, particularly in combination with the other limitations within the claims, are not taught or rendered obvious in view of the prior art of record.  The dependent claims are allowable for at least the same reasons noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-20 are allowed.  
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137